YELVERTON, Judge.
The defendant, Chester R. Ford, was charged by bill of information with the crime of possession of marijuana with intent to distribute in violation of former LSA-R.S. 40:964 Schedule 11(A)(5) and LSA-R.S. 40:967(A)(1). After entering a guilty plea, defendant was sentenced to five years imprisonment and a $1,000 fine. From this sentence he has appealed.
*252No assignments of error were perfected as required by LSA-C.Cr.P. art. 844. Therefore, this court is limited to a review of the record for errors that are discoverable by a mere inspection of the pleadings and proceedings. C.Cr.P. art. 920; State v. Jackson, 332 So.2d 211 (La.1976); State v. Gerald, 325 So.2d 574 (La.1976). We have reviewed the record and find no error.
Accordingly, the conviction and sentence are affirmed.
AFFIRMED.